DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim1 is objected to because “orthophoshoric”, in line 9, is missing a “p”.  


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. More specifically, claim 15 lacks antecedent bases regarding which component is being referred to in the recitation “the amount”. Clarification is requested. 


Claim Rejections - 35 USC § 112(d) – Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein at least the phosphor component comprises said one or more amino acid or amino acids”. However, claim 1, from which claim 4 depends, recites “a phosphor component selected from the group consisting of orthophoshoric acid and phosphate salts”. Thus, it appears that claim 4 fails to include a limitation of claim 1. Claim 12 also depends from claim 1 and recites, “wherein the phosphor component comprises 0.1 to 20wt.% of the source of phosphoric ions”. Applicant may cancel the claims 4-5 and 12, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Latta (U.S. 2010/0272764) as evidenced by Tanaka (in vivo, 24, pp.853-856, 2010).
Latta teaches a composition having Enamelon®, which is a dentifrice that combines calcium ions from a first chamber and phosphate ions from a second chamber to form amorphous calcium phosphate in situ [0033]. 
The claim takes the form of a product-by-process, so the method steps are not required in order to meet the instant claim. See MPEP 2113. Note that saliva inherently contains amino acid (See Tanaka, in vivo, 24, pp.853-856, 2010), so upon mixing the calcium ions and the phosphate ions in the oral cavity, amino acids would be present in the composition. Saliva also contains water, which is a polar solvent. Thus, claim 16 is anticipated. 



Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (U.S. 2011/0150791 – U.S.P.App.Pub cite no.17 on IDS dated 10/1/2019).
Yang teaches a system for oral delivery of amorphous calcium phosphate comprising preparing a calcium containing solution and a separate phosphate containing solution [0025]. The phosphate containing solution can contain a phosphate salt [0039]. Like amorphous calcium phosphate, arginine containing products are also recognized in the art to close (i.e. plug) dentinal tubules [0099]. Water/ethanol mixtures are used as a diluent (i.e. solvent) in the system [0055]. The composition may be formulated as a tooth whitening system [0033]. Such compositions are known to include a peroxide and an alkalizing agent modifier (i.e. activator) [0009] as well as a bio-adhered polymer [0013]. The composition may also include fluoride and/or copper at 0.05-10% [0042]. 
It would have been prima facie obvious to one of ordinary skill in the art making the system of Yang to formulate the composition as two distinct solutions in distinct prima facie obvious to include arginine because, like ACP, arginine occludes dentinal tubules to reduce sensitivity. MPEP 2144.06. Further, it would have been obvious to include 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Latta (U.S. 2010/0272764 – U.S.P.App.Pub cite no.16 on IDS dated 10/1/2019). 
Latta teaches a plurality of microcapsules containing one type of ion can be combined in a product with microcapsules containing other ions. For example, microcapsules having calcium salts are combined in a mouth rinse product also containing microcapsules containing phosphate salts. The calcium and phosphate ions will be released into the oral cavity via permeation through the shell membranes of the microcapsules or by bursting of the microcapsules in the mouth. Upon release, the calcium and phosphate salt ions will form amorphous calcium phosphate, which will precipitate from the saliva and cause remineralization of the teeth. Another example of a product may be a mouth rinse containing calcium salts, phosphate salts and fluoride salts, each in separate microcapsules, which may be semi-permeable or non-permeable. By rinsing of the mouth, the microcapsules will burst open to release the salt ions which, when combined in the oral cavity will form and precipitate onto the teeth as calcium fluoride and amorphous calcium phosphate fluoride [0074]. The microencapsulated composition may also include an amino acid such as lysine [0107]. 
It would have been prima facie obvious to one having ordinary skill in the art formulating the microcapsule composition of Latta to choose from among the suitable components (amino acids, phosphate salts, water, ethanol, adhesive polymer, and peroxide) and amounts thereof and arrive at the present claims. See MPEP 2143. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,307,348 in view of Yang (U.S. 2011/0150791). Although the claims at issue are not identical, they are not patentably one of ordinary skill in the art would have found it prima facie obvious to choose from among the recited components in order to form an oral care formulation for providing ACP. See MPEP 2143. In doing so, a skilled artisan would be motivated to include components known for use in oral care compositions and keep components that may cause precipitation separate from one another prior to administration to the oral cavity.


Conclusion
No claims are allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612